 



EXHIBIT 10.1
AMERICAN GREETINGS CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



AMERICAN GREETINGS CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN
Table of Contents

              Page  
ARTICLE l — GENERAL
       
Section 1.1 Effective Date
    1  
Section l.2 Intent
    1  
 
       
ARTICLE ll — DEFINITIONS AND USAGE
       
Section 2.l Definitions
    2  
Section 2.2 Usage
    3  
 
       
ARTICLE lll — ELIGIBILITY AND PARTICIPATION
       
Section 3.1 Eligibility
    3  
Section 3.2 Participation
    4  
Section 3.3 Agreement Procedure
    4  
 
       
ARTICLE lV — DEFERRED COMPENSATION BENEFIT
       
Section 4.1 Deferred Compensation Benefit
    4  
Section 4.2 Accounts
    4  
Section 4.3 Negotiated Contributions
    5  
Section 4.4 Matching Contributions
    5  
Section 4.5 Investment Procedure
    5  
Section 4.6 Investments
    5  
Section 4.7 Valuation of Accounts
    5  
 
       
ARTICLE V — RESTORATION BENEFIT
       
Section 5.1 Restoration Benefit
    6  
Section 5.2 Accounts
    6  
Section 5.3 Restoration Contributions
    6  
Section 5.4 Investment Procedure
    6  
Section 5.5 Investments
    6  
Section 5.6 Valuation of Accounts
    6  
 
       
ARTICLE Vl — PAYMENT OF BENEFIT PRIOR TO DEATH OR DISABILITY
       
Section 6.l Commencement of Benefit Payments
    7  
Section 6.2 Form of Benefit Payments
    7  

 



--------------------------------------------------------------------------------



 



AMERICAN GREETINGS CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN
Table of Contents

              Page  
ARTICLE Vll — PAYMENT OF BENEFIT ON OR AFTER DEATH OR DISABILITY
       
Section 7.1 Commencement of Benefit Payments
    8  
Section 7.2 Designation of Beneficiary
    8  
 
       
ARTICLE Vlll — ADMINISTRATION
       
Section 8.1 General
    8  
Section 8.2 Administrative Rules
    8  
Section 8.3 Duties
    9  
Section 8.4 Fees
    9  
 
       
ARTICLE lX — CLAIMS PROCEDURE
       
Section 9.1 General
    9  
Section 9.2 Denials
    9  
Section 9.3 Notice
    10  
Section 9.4 Appeals Procedure
    10  
Section 9.5 Review
    10  
Section 9.6 Arbitration
    10  
 
       
ARTICLE X — MISCELLANEOUS PROVISIONS
       
Section 10.1 Amendment
    10  
Section 10.2 Termination
    11  
Section 10.3 No Assignment
    11  
Section 10.4 Successors
    11  
Section 10.5 Governing Law
    11  
Section 10.6 No Guarantee of Employment
    11  
Section 10.7 Severability
    11  
Section 10.8 Forfeiture Upon Termination for Cause
    11  
Section 10.9 Notification of Addresses
    12  
Section 10.10 Bonding
    12  
 
       
ARTICLE XI — TRUST
       
Section 11.1 Trust
    12  
Section 11.2 Contributions and Expenses
    12  
Section 11.3 Trustee Duties
    12  
Section 11.4 Reversion to the Employer
    12  

 



--------------------------------------------------------------------------------



 



AMERICAN GREETINGS CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN
PREAMBLE
WHEREAS, American Greetings Corporation (the “Employer”) has established one or
more qualified retirement or deferred compensation plans for its employees; and
WHEREAS, the Employer recognizes that such qualified plans place limitations on
the amount of retirement and deferred compensation benefits available to certain
executive employees; and
WHEREAS, the Employer recognizes the unique qualifications of its executive
employees and the valuable services that they have provided to or for the
Employer; and
WHEREAS, the Employer desires to establish an unfunded plan to pay deferred
compensation benefits to certain of its executive employees in excess of what is
available under such qualified plans; and
WHEREAS, the Employer has determined that the implementation of a plan to
provide such excess benefits will best serve its interest in retaining executive
employees;
NOW, THEREFORE, the Employer hereby establishes the American Greetings
Corporation Executive Deferred Compensation Plan as hereinafter provided:
ARTICLE l
GENERAL
Section 1.1 Effective Date. The provisions of the Plan shall be effective as of
October 26, 1993. The rights, if any, of any person whose status as an employee
of the Employer has terminated shall be determined pursuant to the Plan as in
effect on the date such employee terminated, unless a subsequently adopted
provision of the Plan states otherwise.
Section 1.2 Intent. The Plan is intended to be an unfunded plan primarily for
the purpose of providing deferred compensation benefits to a select group of
management or highly compensated employees as such group is described under
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA. The Plan is not intended to
be a plan described in Section 401(a) of the Code.

1



--------------------------------------------------------------------------------



 



ARTICLE ll
DEFINITIONS AND USAGE
Section 2.1 Definitions. Wherever used in the Plan, the following words and
phrases shall have the meaning set forth below unless the context plainly
requires a different meaning:
“Account” means the account(s) established on behalf of the Participant as
described in Section 4.2 and Section 5.2, as applicable.
“Administrator” means the person or persons described in Article Vlll.
“Agreement” means an Agreement for Deferred Compensation Benefits negotiated
between the Employer and an eligible employee in accordance with Section 3.3.
“Board” means the members of the Board of Directors of American Greetings
Corporation and any committee of the Board.
“Code” means the Internal Revenue Code of 1986, as amended.
“Compensation” means the total of all wages, salaries, bonuses, restricted stock
grants, fees for professional service and other amounts received by an employee
for personal services actually rendered in the course of employment with the
Employer, including those items specified in Treasury Regulation §1.415-2(d)(2),
but excluding amounts realized from the exercise of a non-qualified stock
option, amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option, amounts paid or reimbursed for moving
expenses to the extent such amounts are deductible by the employee, and mileage
reported as income for the personal uses of an Employer automobile.
“Deferred Compensation Benefit” means the benefit of a Participant as determined
under Article IV of this Plan.
“Disability” or “Disabled” means a physical or mental condition of a Participant
resulting from a bodily injury, disease, or mental disorder which renders him
incapable of continuing in the employment of the Employer. Such Disability shall
be determined by the Administrator based upon appropriate medical advice and
examination.
“Employer” means American Greetings Corporation, a corporation organized under
the laws of the state of Ohio, and its controlled subsidiaries and affiliates.

2



--------------------------------------------------------------------------------



 



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Participant” means an eligible employee of the Employer who is participating in
the Plan in accordance with Section 3.2.
“Plan” means the American Greetings Corporation Executive Deferred Compensation
Plan.
“Plan Year” means the calendar year.
“Restoration Benefit” means the benefit of a Participant as determined under
Article V of this Plan.
“Termination for Cause” means the termination of a Participant’s employment due
to any act which, in the Administrator’s reasonable discretion, is deemed to be
materially inimical to the best interests of the Employer (or any Employer),
including, but not limited to (i) serious, willful misconduct in respect to his
duties for the Employer, (ii) conviction of a felony or perpetration of a common
law fraud, relative to the Employer’s business, (iii) willful failure to comply
materially with applicable laws with respect to the execution of the Employer’s
business operations, (iv) theft, fraud, embezzlement, dishonesty or other
conduct which has resulted in material economic damage to the Employer or
(v) failure to materially comply with the requirements of the Employer’s drug
and alcohol abuse policies, if any.
“Unforeseeable Emergency” means an unanticipated emergency that is caused by an
event beyond the control of the Participant and that would result in severe
financial hardship to the individual if early withdrawal were not permitted.
Such early withdrawal is limited to the amount necessary to meet the emergency.
Section 2.2 Usage. Except where otherwise indicated by the context, any
masculine terminology used herein shall also include the feminine and vice
versa, and the definition of any term herein in the singular shall also include
the plural and vice versa.
ARTICLE lII
ELIGIBILITY AND PARTICIPATION
Section 3.1 Eligibility. An employee of the Employer shall be eligible to
participate in the Plan at such time and for such period as designated by the
Administrator in accordance with the Plan and Agreement; provided, however, that
such employee is a member of a select group of management or highly compensated
employees as such group is described under sections 201(2), 301(a)(3), and
401(a)(1) of ERISA.

3



--------------------------------------------------------------------------------



 



Section 3.2 Participation. Each eligible employee of the Employer shall become a
Participant by entering into an Agreement in the manner provided in Section 3.3
below or by having Restoration Benefits credited to his Account pursuant to
Section 5.3 hereof.
Section 3.3 Agreement Procedure.
(a) The Employer and each employee who is eligible to participate in the Plan
may execute one or more Agreements for the portion of the employee’s
Compensation which the employee elects to apply to the payment of the Deferred
Compensation Benefit under the Plan. Each Agreement shall provide for the amount
credited to a Participant’s Account in accordance with Section 4.3 below, the
period of deferral in accordance with rules established by the Administrator,
the investment of such amount in accordance with Section 4.6 below, and the
payment of the Participant’s Deferred Compensation Benefit in accordance with
Sections 6.1 and 6.2 below.
(b) For the initial Plan Year in which an employee becomes eligible to
participate in the Plan, the Agreement shall be a properly completed, executed
and delivered to the Administrator prior to the later of (i) the first day of
the Plan Year for which the employee first becomes eligible to participate in
the Plan, or (ii) 30 days after the date on which the employee first becomes
eligible to participate in the Plan.
(c) For any subsequent Plan Year for which an employee is eligible to
participate in the Plan, the Agreement shall be properly completed, executed and
delivered to the Administrator prior to the first day of the Plan Year for which
such Agreement shall be effective.
(d) The deferral period provided under a prior Agreement may be extended at the
election of a Participant under rules established by the Administrator;
provided, however, that any such election must be made six (6) months prior to
the expiration of the deferral period provided under such prior Agreement.
(e) An Agreement shall be effective no earlier than the date on which it is
delivered to the Administrator and shall continue in effect for all succeeding
Plan Years until the Deferred Compensation Benefit attributable to such
Agreement has been paid, unless otherwise provided under the Plan.
ARTICLE IV
DEFERRED COMPENSATOIN BENEFIT
Section 4.1 Deferred Compensation Benefit. A Participant’s Deferred Compensation
Benefit shall be equal to the total amount credited to the Participant’s Account
under this Article IV.
Section 4.2 Accounts. The Employer shall establish and maintain, pursuant to the
terms of the Plan, an Account for each Participant consisting of amounts
credited to

4



--------------------------------------------------------------------------------



 



such Account pursuant to Sections 4.3, 4.4, 4.5, 4.6 and 4.7 below. All amounts
which are credited to the account shall be credited solely for purposes of
accounting and computation, and shall remain assets of the Employer subject to
the claims of the Employer’s general creditors.
Section 4.3 Negotiated Contributions. The Employer shall contribute such amount
under the Plan as determined under the Agreement which is in effect for such
Plan Year.
Section 4.4 Matching Contributions. An “Employer Matching Contribution” as
determined under the American Greetings Corporation Employees’ Profit Sharing
Plan, or successor plan, if any, shall be credited to a Participant’s Account
for each Plan Year in which the Participant is an eligible employee of the
Employer, but only to the extent such contribution was restricted under such
plan due to the limitations imposed under Sections 401(k)(3), 401(m)(2) or
402(g)(1) of the Code.
Section 4.5 Investment Procedure. Periodically, a Participant may express his
investment vehicle preferences and the allocation of his funds among those
vehicles. However, the Board shall retain overriding discretion over the
selection of investment vehicles available and the Board may change, alter or
modify its investment policy as it deems appropriate, from time to time, to
maximize benefits under the Plan. Any such change, alteration or modification
shall be communicated to the Participants under procedures adopted by the
Administrator.
Section 4.6 Investments. The portion of a Participant’s Account which is not
invested pursuant to the Agreement with the Participant (including any matching
contributions) shall be invested as reasonably determined by the Employer, in
accordance with the procedures established by the Administrator.
Section 4.7 Valuation of Accounts. The value of a Participant’s Account shall be
determined from time to time by the Administrator in the following manner:
(a) During any period of time in which a Participant’s Account is deemed
invested in whole or in part pursuant to the Agreement with the Participant (in
the manner described in Section 4.5 above), the income and expenses, gains and
losses, both realized and unrealized, from such deemed investments shall be
determined by the Administrator. The amount so determined shall be allocated to
the Account of a Participant proportionately in accordance with the reasonable
procedures established by the Administrator.
(b) The portion of a Participant’s Account which is not invested pursuant to the
Agreement with the Participant shall be credited with earnings on the
investments as specified in Section 4.6.
(c) All negotiated contributions and matching contributions for a Participant
shall be credited to the Account of the Participant in accordance with
Sections 4.3 and 4.4, respectively.

5



--------------------------------------------------------------------------------



 



(d) Each Participant’s Account shall be valued as of the last day of each Plan
year or more frequently as agreed upon by the Administrator, and shall again be
valued as of the date that a Participant receives a payment under the Plan, in
accordance with the procedures established by the Administrator.
(e) All allocations to the Participant’s Account under this Section 4.7 shall be
deemed to have been made on the applicable valuation date in the manner set
forth in this Section 4.7, even though actually determined at a later date.
ARTICLE V
RESTORATION BENEFIT
Section 5.1 Restoration Benefit. A Participant’s Restoration Benefit shall be
equal to the total amount credited to the Participant’s Account under this
Article V.
Section 5.2 Accounts. The Employer shall establish and maintain, pursuant to the
terms of the Plan, an Account for each Participant consisting of amounts
credited to such Account pursuant to Sections 5.3, 5.4, 5.5 and 5.6 below. All
amounts which are credited to the Account shall be credited solely for purposes
of accounting and computation, and shall remain assets of the Employer subject
to the claims of the Employer’s general creditors.
Section 5.3 Restoration Contributions. An amount determined by the Board, in its
sole discretion, may be credited to a Participant’s Account for each Plan Year
in which the Participant is an eligible employee of the Employer whose
allocation of “Employer Contributions” under the American Greetings Corporation
Employees’ Retirement Profit Sharing Plan, if any, is restricted due to the
limitations imposed under Sections 401(a)(17) and 415 of the Code..
Section 5.4 Investment Procedure. Periodically, a Participant may express his
investment vehicle preferences and the allocation of his respective share of
restoration contributions among those vehicles. However, the Board shall retain
overriding discretion over the selection of investment vehicles available and
the Board may change, alter or modify its investment policy as it deems
appropriate, from time to time, to maximize benefits under the Plan. Any such
change, alternation or modification shall be communicated to the Participants
under procedures adopted by the Administrator.
Section 5.5 Investments. The portion of a Participant’s Account which is not
invested pursuant to an agreement with the Participant shall be invested as
reasonably determined by the Employer, in accordance with the procedures
established by the Administrator.
Section 5.6 Valuation of Accounts. The value of a Participant’s Account shall be
determined from time to time by the Administrator in the following manner:

6



--------------------------------------------------------------------------------



 



(a) During any period of time in which a Participant’s Account is deemed
invested in whole or in part pursuant to an agreement with the Participant (in
the manner described in Section 5.4 above), the income and expenses, gains and
losses, both realized and unrealized, from such deemed investments shall be
determined by the Administrator. The amount so determined shall be allocated to
the Account of a Participant proportionately in accordance with the reasonable
procedures established by the Administrator.
(b) The portion of a Participant’s Account which is not invested pursuant to an
agreement with the Participant shall be credited with earnings on the
investments as specified in Section 5.5.
(c) All restoration contributions for a Participant shall be credited to the
Account of the Participant in accordance with Section 5.3.
(d) Each Participant’s Account shall be valued as of the last day of each Plan
Year or more frequently as agreed upon by the Administrator, and shall again be
valued as of the date that a Participant receives a payment under the Plan, in
accordance with the procedures established by the Administrator.
(e) All allocations to a Participant’s Account under this Section 5.6 shall be
deemed to have been made on the applicable valuation date in the manner set
forth in this Section 5.6, even though actually determined at a later date.
ARTICLE VI
PAYMENT OF BENEFIT PRIOR TO DEATH OR DISABILITY
Section 6.1 Commencement of Benefit Payments. Except as provided in
Section 10.8, the payment of a Participant’s Deferred Compensation Benefit and
Restoration Benefit shall commence within 30 days after the date on which the
earlier of the following events occurs, as applicable:
(a) The expiration of the deferral period provided under the Participant’s
Agreement.
(b) The Participant incurs an Unforeseeable Emergency (as determined by the
Administrator in accordance with the Plan),
(c) The Participant terminates service with the Employer for any reason, or
(d) The Participant’s service is terminated by the Employer for any reason.
Section 6.2 Form of Benefit Payments. Except as provided in Article VII, the
Participant’s Deferred Compensation Benefit shall be paid in the form provided
under the Participant’s Agreement. If the Participant’s Agreement does not
provide for a form of payment, then the Participant’s Deferred Compensation
Benefit shall be paid in a single lump-sum. If the Participant has negotiated
two or more Agreements which do

7



--------------------------------------------------------------------------------



 



not provide for the same form of payment, then a proportionate amount of the
Participant’s Deferred Compensation Benefit shall be paid in the form provided
under both this Section 6.2 and each respective Agreement in accordance with the
procedures established by the Administrator.
Except as provided in Article VII, the Participant’s Restoration Benefit shall
be paid in a single lump-sum unless a periodic payment is elected by the
Participant under procedures established by the Administrator. Any election to
receive a periodic payment under this Section 6.2 shall be made six (6) months
prior to the effective date of the Participant’s termination of employment with
the Employer.
However, if the Plan is terminated pursuant to Section 10.2, the Administrator
reserves the right to pay all benefits in a single lump-sum.
ARTICLE VII
PAYMENT OF BENEFIT ON OR AFTER DEATH OR DISABILITY
Section 7.1 Commencement of Benefit Payments. If a Participant dies or becomes
Disabled prior to receiving the entire Deferred Compensation Benefit and
Restoration Benefit, then the remainder of such Benefits otherwise payable with
respect to the Participant shall be paid in the Participant’s beneficiary or
guardian (as the case may be) in a single lump-sum amount within 30 days
following the date on which the Administrator is notified or otherwise
determined such event has occurred.
Section 7.2 Designation of Beneficiary. A Participant may, by written instrument
delivered to the Administrator during the Participant’s lifetime, designate one
or more primary and contingent beneficiaries to receive the Deferred
Compensation Benefit and Restoration Benefit which may be payable hereunder
following the Participant’s death, and may designate the proportions in which
such beneficiaries are to receive such payments. A Participant may change such
designations from time to time, and the last written designation filed with the
Administrator prior to the Participant’s death shall control. If a Participant
fails to specifically designate a beneficiary, or if no designated beneficiary
survives the Participant, payment shall be made by the Administrator to the
Participant’s estate.
ARTICLE VIII
ADMINISTRATION
SECTION 8.1 General. The Administrator shall be the Board, or such other person
or persons as designated by the Board. Except as otherwise specifically provided
in the Plan, the Administrator shall be responsible for administration of the
Plan.
Section 8.2 Administrative Rules. The Administrator may adopt such rules of
procedure as it deems desirable for the conduct of its affairs, except to the
extent that such rules conflict with the provisions of the Plan.

8



--------------------------------------------------------------------------------



 



Section 8.3 Duties. The Administrator shall have the following rights, powers
and duties:
(a) Subject to the terms of this Plan (including without limitation the claims
procedure in Article IX) and the Agreement, the decision of the Administrator in
matters within its jurisdiction shall be final, binding and conclusive upon the
Employer and upon any other person affected by such decision.
(b) The Administrator shall have the duty and authority to interpret and
construe the provisions of the Plan, to decide any question which may arise
regarding the rights of employees, Participants, and beneficiaries, and the
amounts of their respective interests, to adopt such rules and to exercise such
powers as the Administrator may deem necessary for the administration of the
Plan, and to exercise any other rights, powers or privileges granted to the
Administrator by the Board under the terms of the Plan.
(c) The Administrator shall maintain full and complete records of its decisions.
The Administrator shall have the duty to maintain Account records of all
Participants, including all relevant data pertaining to Participants. The
Administrator shall within a reasonable time after the end of each calendar year
provide each Participant a detailed report of the status of the Participant’s
Account.
(d) The Administrator shall cause the principal provisions of the Plan to be
communicated to the Participants, and a copy of the Plan and other documents
shall be available at the principal office of the Employer for inspection by the
Participants at reasonable times determined by the Administrator.
(e) The Administrator shall periodically report to the Board with respect to the
status of the Plan.
Section 8.4 Fees. No fee or compensation shall be paid to any person for
services as the Administrator.
ARTICLE IX
CLAIMS PROCEDURE
Section 9.1 General. Any claim for Deferred Compensation or Restoration Benefits
under the Plan shall be filed by the Participant or beneficiary (“claimant”) on
the form prescribed for such purposes with the Administrator.
Section 9.2 Denials. If a claim for Deferred Compensation Benefits or
Restoration Benefits under the Plan is wholly or partially denied, notice of the
decision shall be furnished to the claimant by the Administrator within a
reasonable period of time after receipt of the claim by the Administrator.

9



--------------------------------------------------------------------------------



 



Section 9.3 Notice. Any claimant who is denied a claim for Deferred Compensation
Benefits or Restoration Benefits shall be furnished written notice setting
forth:
(a) The specific reason or reasons for the denial;
(b) Specific reference to the pertinent provision of the Plan upon which the
denial is based;
(c) A description of any additional material or information necessary for the
claimant to perfect the claim; and
(d) An explanation of the claim review procedure under the Plan.
Section 9.4 Appeals Procedure. In order that a claimant may appeal a denial of a
claim, the claimant or the claimant’s duly authorized representative may:
(a) Request a review by written application to the Administrator, or its
designate, no later than 60 days after receipt by the claimant of written
notification of denial of a claim;
(b) Review pertinent documents; and
(c) Submit issues and comments in writing.
Section 9.5 Review. A decision on review of a denied claim shall be made not
later than 60 days after receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered within a reasonable period of time, but not later
than 120 days after receipt of a request for review. The decision on review
shall be in writing and shall include the specific reason(s) for the decision
and the specific reference(s) to the pertinent provisions of the Plan on which
the decision is based.
Section 9.6 Arbitration. If a claimant disagrees with the decision on review, he
shall have 30 days from receipt of the decision on review to demand binding
confidential arbitration before three arbitrators in Cleveland, Ohio under Ohio
law and the rules of Center for Public Resources or American Arbitration
Association (as the claimant may choose) for arbitration of employment disputes
as his sole remedy. The award of the arbitrator shall be enforceable under 9USC
Sections 1-16 in any Court of competent jurisdiction.
ARTICLE X
MISCELLANEOUS PROVISIONS
Section 10.1 Amendment. The Employer reserves the right to amend the Plan
retroactively or otherwise, in any manner that it deems advisable, by a
resolution of the Board. No amendment shall, without the Participant’s or
beneficiary’s, as the case may

10



--------------------------------------------------------------------------------



 



be, consent, affect the amount of the Participant’s Deferred Compensation
Benefit or Restoration Benefit at the time the amendment becomes effective or
the right of the Participant to receive such Benefits.
Section 10.2 Termination. The Employer reserves the right to terminate the Plan
at any time. No termination shall, without the Participant’s or beneficiary’s,
as the case may be, consent, affect the amount of the Participant’s Deferred
Compensation Benefit or Restoration Benefit prior to the termination or the
right of the Participant to receive such Benefit(s).
Section 10.3 No Assignment. The Participant shall not have the power to pledge,
transfer, assign, anticipate, mortgage or otherwise encumber or dispose of in
advance any interest in amounts payable hereunder or any of the payments
provided for herein, nor shall any interest in amounts payable hereunder or in
any payments be subject to seizure for payments of any debts, judgments, alimony
or separate maintenance, or be reached or transferred by operation of law in the
event of bankruptcy, insolvency or otherwise.
In the event of an attempted seizure, any amounts payable hereunder may be paid
to one or more of the Participant’s relatives or children, or his spouse, as the
Administrator shall determine.
Section 10.4 Successors. The provisions of the Plan are binding upon and inure
to the benefit of the Employer, its successors and assigns, and the Participant,
his beneficiaries, heirs, and legal representatives.
Section 10.5. Governing Law. The Plan shall be subject to and construed in
accordance with the laws of the State of Ohio to the extent not preempted by
applicable law.
Section 10.6 No Guarantee of Employment. Nothing contained in the Plan shall be
construed as a contract of employment or deemed to give any Participant the
right to be retained in the employ of the Employer or any equity or other
interest in the assets, business or affairs of the Employer. No Participant
hereunder shall have a security interest in assets of the Employer used to make
contributions or pay benefits.
Section 10.7 Severability. If any provision of the Plan shall be held illegal or
invalid for any reasons, such illegality or invalidity shall not affect the
remaining provision of the Plan, but the Plan shall be construed and enforced as
if such illegal or invalid provision had never been included herein.
Section 10.8 Forfeiture Upon Termination for Cause. Notwithstanding anything in
this Plan to the contrary, a Participant’s Deferred Compensation Benefit
(excepting that portion thereof attributable solely to amounts credited to such
Participant’s Account as negotiated contributions under section 4.3 and earnings
thereon) and Restoration Benefit shall be forfeited, and no such Benefits shall
be payable under this Plan with respect to such Participant, in the event of his
Termination for Cause.

11



--------------------------------------------------------------------------------



 



Section 10.9 Notification of Addresses. Each Participant and each beneficiary
shall file with the Administrator, from time to time, in writing, the post
office address of the Participant, the post office address of each beneficiary,
and each change of post office address. Any communication, statement or notice
addressed to the last post office address filed with the Administrator (or if no
such address was filed with the Administrator, then to the last post office
address of the Participant or beneficiary as shown on the Employer’s records)
shall be binding on the Participant and each beneficiary for all purposes of the
Plan and neither the Administrator nor the Employer shall be obliged to search
for or ascertain the whereabouts of any Participant or beneficiary.
Section 10.10 Bonding. The Administrator and all agents and advisors employed by
it shall not be required to be bonded, except as otherwise required by
applicable law.
ARTICLE XI
TRUST
Section 11.1 Trust. A trust to be known as the American Greetings Corporation
Executive Deferred Compensation Benefit Trust (the “Trust”) has been established
by the execution of a Trust agreement with one or more trustees and is intended
to be maintained as a “grantor trust” under section 677 of the Code. The assets
of the Trust will be held, invested and disposed of by the trustee, in
accordance with the terms of the Trust, for the exclusive purpose of providing
Deferred Compensation Benefits and Restoration Benefits for the Participants.
Notwithstanding any provision of the Plan or the Trust to the contrary, the
assets of the Trust shall at all times be subject to the claims of the
Employer’s general creditors in the event of insolvency or bankruptcy.
Section 11.2 Contributions and Expenses. The Employer may, from time to time,
make contributions to the Trust in accordance with the Agreement and Plan. All
Deferred Compensation Benefits and Restoration Benefits under the Plan and
expenses chargeable to the Plan, to the extent not paid directly by the
Employer, shall be paid from the Trust.
Section 11.3 Trustee Duties. The powers, duties and responsibilities of the
trustee shall be as set forth in the Trust agreement and nothing contained in
the Plan, either expressly or by implication, shall impose any additional
powers, duties or responsibilities upon the trustee.
Section 11.4 Reversion to the Employer. The Employer shall have no beneficial
interest in the Trust and no part of the Trust shall ever revert or be repaid to
the Employer, directly or indirectly, except as otherwise provided in
Section 10.8 or 11.1 above or the Trust Agreement.

12



--------------------------------------------------------------------------------



 



The undersigned, pursuant to the approval of the Board on October 25, 1993, does
herewith execute the American Greetings Corporation Executive Deferred
Compensation Plan.
October 26, 1993

              AMERICAN GREETINGS CORPORATION
 
       
 
  By:   /s/ Dale A. Cable
 
       
 
       
 
  Its:   Treasurer
 
       

         
 
       
WITNESS:
  /s/ Harvey Levin    
 
       
 
       
Its:
  Senior Vice President    
 
       

13